Citation Nr: 0923565	
Decision Date: 06/23/09    Archive Date: 07/01/09

DOCKET NO.  07-10 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from September 1946 to 
August 1949 and from February 1951 to February 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in April, August, and 
December 2005 from the Department of Veterans Affairs (VA) 
Regional Office (RO) in New York, New York.  The April 2005 
decision granted service connection for PTSD and assigned the 
initial disability rating.  The subsequent decisions 
confirmed the initial 50 percent rating which is the subject 
of the current appeal.  The Board notes that in July 2006 the 
claims file was transferred from the RO in New York to the RO 
in St. Petersburg, where the Veteran now resides.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's PTSD is primarily manifested by nightmares, 
irritability, an exaggerated startle response and social 
detachment.  The evidence does not reflect that the Veteran's 
disability is manifested by panic attacks, spatial 
disorientation, obsessional rituals or other symptoms of 
equivalent severity. 


CONCLUSION OF LAW

The criteria for an initial rating in excess of 50 percent 
for PTSD are not met at any time during the appellate period.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 4.1-4.14, 4.21, 4.130  Diagnostic Code 9411 
(2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Due to the nature of this claim regarding an increased rating 
for PTSD, as it is specifically an appeal of the initial 
rating assigned in conjunction with the grant of service 
connection, adequate notice was not delivered prior to the 
initial assignment of the rating.  However, once service 
connection is granted, the claim is substantiated and prior 
notice defects are rendered non-prejudicial.  Goodwin v. 
Peake, 22  Vet. App. 128 (2008).  Thus, VA's duty to notify 
with respect to the claim has been satisfied.

Nonetheless, in April 2007 and May 2008, the AOJ notified the 
Veteran of information and evidence necessary to substantiate 
the claim for a higher initial rating.  This notice provided 
the Veteran with the process by which disability ratings are 
determined, explaining that ratings are assigned from 0 to 
100 percent, based on the rating schedule, depending on the 
nature and symptoms of the condition, the severity and 
duration of the symptoms, and the impact of the condition and 
symptoms on employment.  The May 2008 notice also included at 
least general notice of the diagnostic criteria by which the 
Veteran's disability is evaluated.  

VA also has a duty to assist the Veteran with respect to his 
claims for benefits in accordance with 38 U.S.C.A. § 5103A 
(West 2002) and 38 C.F.R. § 3.159(c) (2008).  In this case, 
service treatment records have been associated with the 
claims file.  All identified and available post-service 
treatment records have been secured.  The Veteran was 
medically evaluated in conjunction with his claim.  The duty 
to assist has been fulfilled.


Disability Evaluation

The Veteran seeks a higher evaluation for his service-
connected PTSD, currently evaluated as 50 percent disabling.  
Disability evaluations are determined by application of VA's 
Schedule for Rating Disabilities, which is based on average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A § 1155 (West 
2002); 38 C.F.R. Part 4 (2008).  When a question arises as to 
which of two ratings applies under a particular diagnostic 
code (DC), the higher evaluation is assigned if the 
disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2008).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3 (2008). 

When rating the Veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In appeals concerning the 
assignment of an initial rating, higher evaluations for 
separate periods based on the facts found during the appeal 
period are available.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  However, in the present case, the symptoms of 
the Veteran's service-connected disability have remained 
relatively constant throughout the appellate period.  Thus, 
staged ratings are not necessary here.  

Under the rating criteria for mental disorders, a higher 70 
percent rating is warranted where the disorder is manifested 
by occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130 (2008).

A total rating (100 percent) requires total occupational and 
social impairment, due to such symptoms as gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  Id.  

The "such symptoms as" language of the diagnostic codes for 
mental disorders in 38 C.F.R. § 4.130 means "for example" 
and does not represent an exhaustive list of symptoms that 
must be found before granting the rating of that category.  
See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  
However, as the Court also pointed out in that case, 
"[w]ithout those examples, differentiating a 30% evaluation 
from a 50% evaluation would be extremely ambiguous."  Id.  
The Court went on to state that the list of examples 
"provides guidance as to the severity of symptoms 
contemplated for each rating."  Id.  Accordingly, while each 
of the examples needs not be proven in any one case, the 
particular symptoms must be analyzed in light of those given 
examples.  Put another way, the severity represented by those 
examples may not be ignored.

In evaluating psychiatric disabilities, the Board has adopted 
the 4th edition of the Diagnostic and Statistical Manual of 
Mental Disorders, published by the American Psychiatric 
Association (DSM-IV).  That manual includes a Global 
Assessment of Functioning (GAF) scale reflecting 
psychological, social and occupational functioning on a 
hypothetical continuum of mental illness.  Richard v. Brown, 
9 Vet. App. 266, 267 (1996)(citing DSM-IV).  During the 
present appeal, this Veteran has been assigned GAF scores 
ranging from 45 to 60.  VA examinations, infra. 

A score of 41-50 indicates serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  A 
score of 51-60 indicates moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peer or 
coworkers).  American Psychiatric Association, Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. text rev. 
2000).  With this Veteran's higher GAF scores being the more 
recent, the mental health treatment records are indicative of 
an improvement in overall psychological functioning over the 
course of the current appeal.  See, e.g., VA examinations, 
February 2008 (showing GAF of 60) & March 2005 (showing GAF 
of 45); see also VA treatment record, November & May 2007 
(showing GAF of 60).  

Initially, the Veteran underwent VA examination for 
evaluation of his PTSD in March 2005.  The Veteran primarily 
reported experiencing sleeping difficulties, flashbacks and 
angry outbursts.  He was found to be cooperative upon 
examination with normal speech patterns, thought processes 
and abstract thinking.  The Veteran had a dysphoric mood, but 
was fully oriented to person, place and time and although he 
reported passive suicidal ideas, he expressed no plan or 
intent.  VA examination, March 2005.   

Subsequent VA treatment and group counseling notes are of 
record through April 2008 and generally reflect a gradual 
improvement in the Veteran's symptomatology and related 
treatment goals.  Although there is evidence of periodic mood 
decline concurrent with occasional family conflict, in July 
2007 the Veteran reports "he feels better, sleeps and eats 
better, [and] feels less depressed."  VA treatment record.  
An April 2008 VA psychiatry note shows that the Veteran 
continued to have nightmares about his combat experiences but 
had less anger and was enjoying being around his grandson.  
He was assessed as showing improvement in his condition.  VA 
treatment record, April 2008.  

Moreover, at no time during the appellate period has the 
Veteran exhibited the level of occupational and social 
impairment exemplified by symptoms consistent with those 
contemplated by the rating schedule for the next higher 70 
percent evaluation.  He does not experience obsessional 
rituals, irregular speech patterns, near-continuous panic or 
depression, spatial disorientation, or neglect of personal 
appearance and hygiene.  The Board notes for the record, 
however, that the most recent VA examination appears to 
contain a typographical error in this regard.  
In response to a series of questions regarding the results of 
the psychological examination, in what amounts to a checklist 
of symptoms, the examiner responded to the question "ability 
to maintain minimum personal hygiene" in the negative.  
However, in a textual response elsewhere in the same 
examination report, the examiner describes the Veteran's 
appearance by stating that the Veteran was clean, neatly 
groomed, and appropriately dressed.  VA examination, February 
2008.  As the remainder of the evidentiary record does not 
show that the Veteran experiences any difficulty in 
maintaining minimal personal hygiene, the Board finds the 
single notation of such to reflect a typographical error 
rather than an accurate medical observation. 

Additionally, the Board finds that the Veteran does not 
exhibit total occupational and social impairment consistent 
with a total rating for PTSD.  He ascribed to having some 
friends and close attachments to his seven children.  He does 
not exhibit gross impairment in thought processes or 
communication, persistent delusions or hallucinations, 
disorientation to time or place, gross memory loss or other 
symptoms of similar severity as contemplated by the rating 
schedule for a 100 percent evaluation.  VA examination, 
February 2008; 38 C.F.R. § 4.130 (2008).  As such, after 
considering all of the evidence of record including the 
Veteran's own statements, the Board determines that the 
Veteran's service-connected PTSD warrants an initial 50 
percent rating, and no higher.  

Lastly, in reaching the above decision, the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations have been considered, whether or not they 
were raised by the appellant, as required by the holding of 
the Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), including the provisions regarding extraschedular 
ratings.  The Board finds that the evidence of record does 
not present "an exceptional or unusual disability picture so 
as to render impractical the application of the regular 
schedular standards."  38 C.F.R. 
§ 3.321(b)(1) (2008).  

In this case, there has been no assertion or showing by the 
appellant that his service-connected PTSD has necessitated 
frequent periods of hospitalization or other impairment of a 
similar degree.  While the appellant may assert that his 
disability has generally interfered with his employability, 
the evidence of record simply does not support a conclusion 
that any such impairment is beyond that already contemplated 
by the applicable schedular criteria.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  In the absence of the factors 
set forth above, the Board finds that the criteria for 
submission for assignment of an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

As the preponderance of the evidence is against the Veteran's 
claim, the benefit of the doubt provision does not apply.  An 
initial rating in excess of 50 percent for PTSD is not 
warranted.  


ORDER

An initial rating in excess of 50 percent for PTSD is denied. 



____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


